Case 1:21-cv-00220-JGK Document 23 Filed 06/02/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A. 18305 Biscayne Blvd., Suite 214

Bank of America Building
Aventura, Florida 33160
Main: 305-949-7777

Fax: 305-704-3877

 

June 2, 2021

VIA CM/ECF / nee
Honorable Judge John G. Koeltl aor eee

United States District Court “a7 fi (® / BA /

Southern District of New York .

500 Pearl Street- Courtroom 14A 5 wvtth ees,

New York, New York 10007

  

Re: Norris v. Cosmic Fischer Locks, Inc., et al. \ i
Case 1:21-cv-00220-JGK ee ee

Dear Judge Koeltl: 6/2 fo

The undersigned represents the Plaintiff in the above-captioned case matter.

Per Order [D.E. 22], the Initial Pretrial Conference in this matter is currently
scheduled for June 8, 2021, at 2:30 p.m. in your Honor's Courtroom. The parties are
currently engaged in earnest settlement discussions in pursuit of a potential resolution of
this matter.

In order to conserve further attorney’s fees and costs, the parties have agreed to
adjourn the Conference. Plaintiff, therefore, respectfully requests a 30-day adjournment
of the Initial Pretrial Conference in order to endeavor to finalize settlement amongst the
parties. °

The undersigned has conferred with counsel for the Defendants, who consent to
the filing of this motion.

This Court may wish to take notice that this is Plaintiff's second request for
adjournment of this Conference. Thank you for your attention to this request.

Sincerely,
By:_/S/B. Bradley Weitz

B. Bradley Weitz, Esq. (BW 9365)
The Weitz Law Firm, P.A.

 

 

 

 

 

 

 

 

 

— Attorney for Plaintiff
USDS SDNY 18305 Biscayne Blvd., Suite 214
DOCUMENT Aventura Florida, 33160
ELECTRONICALLY FILED Telephone: (305) 949-7777
; Facsimile: (305) 704-3877
DOC "cep. 24 2 Email: bbw@weitzfirm.com
DATE (22
